111 Ariz. 174 (1974)
526 P.2d 713
Allen D. RINDERKNECHT, Appellant,
v.
MARICOPA COUNTY EMPLOYEES MERIT SYSTEM: James W. Gould, Chairman; John Mummert, Sheriff of Maricopa County, State of Arizona, Appellees.
No. 11576-PR.
Supreme Court of Arizona, In Banc.
September 20, 1974.
*175 Debus, Busby & Green, Ltd., by Larry L. Debus, Phoenix, for appellant.
Moise Berger, Maricopa Co. Atty., Kenney & Rosen, by Donald J. Kenney, Special Counsel, Sheriff, Phoenix, for appellees.
CAMERON, Vice Chief Justice.
We granted a petition for review of the decision of the Court of Appeals. Division One, on 28 May 1974.
After granting the petition for review of the opinion and decision of the Court of Appeals, the parties hereto presented to this court the following stipulation and proposed order:
"IT IS STIPULATED:
"1. This matter has been settled by agreement between the parties; and
"2. The cause may be dismissed with prejudice and each party is to bear their own costs.
* * * * * *
ORDER
"On stipulation of the parties, IT IS ORDERED:
"1. Vacating the Order of this Court dated 28 May 1974 granting a Petition for Review.
"2. Vacating the Order of the Court of Appeals, Division One, dated 26 March 1974, which reversed the lower court's decision and remanded the cause for further proceedings.
"3. Remanding this cause to the Superior Court with instructions to enter an Order dismissing the cause with prejudice."
Because the opinion of the Court of Appeals has been published and may be relied upon if not vacated, we feel that it is proper to also vacate the opinion of the Court of Appeals, Division One, in this matter.
Upon the issuance of the mandate of this court in this matter, it is therefore ordered:
1. That the order of this court dated 28 May 1974 granting a petition for review be vacated;
2. That the order and opinion of the Court of Appeals, Division One, which reversed the lower court's decision and remanded the cause for further proceedings be vacated; and
3. That the cause is remanded to the Superior Court with instructions to enter an order dismissing the cause with prejudice.
HAYS, C.J., and STRUCKMEYER, LOCKWOOD and HOLOHAN, JJ., concur.